NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1413-20

DANIEL MATTHEWS,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
_____________________________

                   Argued June 1, 2022 – Decided July 1, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. x-xx-xx008.

                   Samuel M. Gaylord argued the cause for petitioner
                   (Szaferman, Lakind, Blumstein & Blader, PC,
                   attorneys; Samuel M. Gaylord, on the brief).

                   Juliana C. DeAngelis, Staff Attorney, argued the cause
                   for respondent (Robert S. Garrison, Jr., Director of
                   Legal Affairs, PFRSNJ, attorney; John B. Monahan,
                   Senior Attorney, on the brief).
PER CURIAM

      Petitioner Daniel Matthews appeals from the December 15, 2020 final

agency decision of the Board of Trustees (Board) of the Police and Firemen's

Retirement System, denying his application for accidental disability retirement

benefits. We affirm.

                                       I.

      Matthews was a police officer with the Pemberton Township Police

Department. On September 5, 2013, he was dispatched to an emergency medical

call at a trailer park. He entered a trailer home and found an approximately 250-

pound man slumped over in an electric wheelchair, unconscious and in

respiratory distress from an overdose. The wheelchair was situated in a narrow

room that was cramped with furniture. After evaluating the patient, Matthews

requested an expedited response from the first aid squad. 1

      Another police officer and two EMTs arrived shortly after Matthews. The

four worked together to move the patient from the wheelchair to a stretcher. The

design of the wheelchair and the patient's immediate need for medical attention

made it impossible to slide him from the wheelchair onto the stretcher. The


1
  We note that in addition to being a police officer, Matthews is a registered
nurse, a profession in which he is currently employed.
                                                                           A-1413-20
                                       2
crew determined the patient had to be lifted from his seated position over the

wheelchair's arm and carried to the stretcher. All participated in lifting the

patient.

      Matthews was standing to the side of the wheelchair, bent over, lifting the

patient's torso. His arms were extended as he lifted the man up and over the

wheelchair arm. As the crew brought the patient to the stretcher, Matthews felt

pain in his right shoulder. The parties do not dispute that Matthews was totally

and permanently disabled from the performance of his job duties as a result of

physical injuries he suffered while lifting the patient.

      Matthews applied for accidental disability retirement benefits, alleging

that he was injured as the result of a traumatic event. The application was

referred to an Administrative Law Judge (ALJ) for a hearing. The ALJ issued

an initial decision recommending that Matthews's application be denied because

his injuries were not the result of an undesigned and unexpected event, but were

incurred when Matthews was performing an ordinary and expected aspect of his

employment: lifting a patient in need of emergency medical care.

      The ALJ found that the Civil Service Commission job description for a

police officer includes treating ill people, administering first aid in order to

prevent loss of life, the "[a]bility to maintain a high level of muscular exertion


                                                                            A-1413-20
                                         3
for some minimum period of time" and using "a degree of muscular force exerted

against a fairly immovable, or heavy object in order to lift, push, or pull that

object."       In addition, the ALJ noted that Matthews was trained in the

administration of first aid at the police academy, underscoring the fact that

treating ill persons in emergency situations is a routine responsibility of police

officers.

           The ALJ concluded that Matthews did not demonstrate "anything unique,

unusual, traumatic, or uncommon about this event, to deem it an undesigned or

unexpected incident." Instead, the ALJ found, Matthews "was doing what he

was trained to do. He was doing a task ordinarily required of a police officer

. . . ."

           On December 15, 2020, the Board adopted the ALJ's initial decision. 2

           This appeal follows. Matthews argues the Board erred in its conclusion

that his injuries were not caused by an undesigned and unexpected event.

                                           II.

           Our review of decisions by administrative agencies is limited, with

petitioners carrying a substantial burden of persuasion. In re Stallworth, 208

N.J. 182, 194 (2011). An agency's determination must be sustained "unless there


2
    Matthews was awarded ordinary disability retirement benefits for his injuries.
                                                                             A-1413-20
                                           4
is a clear showing that it is arbitrary, capricious, or unreasonable, or that it lacks

fair support in the record." Russo v. Bd. of Trs., Police & Firemen's Ret. Sys.,

206 N.J. 14, 27 (2011) (quoting In re Herrmann, 192 N.J. 19, 27-28 (2007)).

"[I]f substantial evidence supports the agency's decision, 'a court may not

substitute its own judgment for the agency's even though the court might have

reached a different result . . . .'" In re Carter, 191 N.J. 474, 483 (2007) (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

      While we are not bound by an agency's interpretation of legal issues,

which we review de novo, Russo, 206 N.J. at 27, "[w]e must give great deference

to an agency's interpretation and implementation of its rules enforcing the

statutes for which it is responsible." Piatt v. Bd. of Trs., Police & Firemen's Ret.

Sys., 443 N.J. Super. 80, 99 (App. Div. 2015) (quoting Saint Peter's Univ. Hosp.

v. Lacy, 185 N.J. 1, 13 (2005)). "Such deference has been specifically extended

to state agencies that administer pension statutes." Id. at 99.

      To qualify for accidental disability benefits an employee must

demonstrate that he or she "is permanently and totally disabled as a direct result

of a traumatic event occurring during and as a result of the performance of his

[or her] regular or assigned duties . . . ." N.J.S.A. 43:16A-7(a)(1). "[A]n

accidental disability retirement entitles a member to receive a higher level of


                                                                               A-1413-20
                                          5
benefits than those provided under an ordinary disability retirement." Patterson

v. Bd. of Trs., State Police Ret. Sys., 194 N.J. 29, 43 (2008).

      "[A] traumatic event is . . . an unexpected external happening that directly

causes injury and is not the result of pre-existing disease alone or in combination

with work effort." Richardson v. Bd. of Trus., Police & Firemen's Ret. Sys.,

192 N.J. 189, 212 (2007).

            [T]o obtain accidental disability benefits, a member
            must prove:

            1.     that he is permanently and totally disabled;

            2.     as a direct result of a traumatic event that is

                   a.    identifiable as to time and place,

                   b.    undesigned and unexpected, and

                   c.    caused by a circumstance external to the
                         member (not the result of pre-existing
                         disease that is aggravated or accelerated by
                         the work);

            3.     that the traumatic event occurred during and as a
            result of the member's regular or assigned duties;

            4.  that the disability was not the result of the
            member's willful negligence; an[d]

            5.    that the member is mentally or physically
            incapacitated from performing his usual or any other
            duty.


                                                                             A-1413-20
                                         6
            [Id. at 212-13.]

      We have carefully reviewed the record and find no basis on which to

reverse the Board's determination. There is no doubt that Matthews provided

life-saving emergency medical care to a man in serious distress. He quickly

evaluated the patient and, having determined that his condition was critical,

operated in concert with other first responders to expeditiously move the heavy

patient from his wheelchair to a stretcher. As undesigned and unexpected as

these circumstances might be for the ordinary person, they are routine

occurrences for a police officer. Matthews was trained to treat ill people and

expected, as part of his position, to use muscular force to move heavy objects in

emergency situations. We cannot quarrel with the Board's determination that

his unfortunate injuries were the result of the performance of his ordinary

responsibilities in response to an expected event.

      We do not agree with Matthews's argument that our holding in Moran v.

Bd. of Trs., Police & Firemen's Ret. Sys., 438 N.J. Super. 346 (App. Div. 2014),

requires reversal here. Moran involved a fireman who was assigned to an engine

company with the role of taking hoses into a burning building to put out a fire.

Id. at 349. A different unit, a truck company, was responsible for forcing entry

into a burning structure and rescuing any occupants. Ibid. The truck company


                                                                           A-1413-20
                                        7
had special equipment specific to those functions, such as a hydraulic ram, a

battering ram, and a metal tool with an ax. Id. at 349-50.

      Moran's engine company was dispatched to a fire in what was thought to

be a vacant building. The firemen did not expect the building to be occupied

and set about a defensive attack on the fire. Id. at 350. The truck company,

although dispatched to the fire, was not on the scene. Ibid. As Moran was

unrolling the hose to put out the fire, he unexpectedly heard screams from people

trapped in the burning building. Ibid. In the absence of the truck company and

with none of the specialized equipment ordinarily used to break through a

fortified door, Moran used his shoulder, leg, and back to break down the door

and rescue the people trapped inside. Ibid. As a result of his rescue efforts,

Moran sustained permanent injuries. Id. at 347.

      We reversed the Board's denial of Moran's application for accidental

disability retirement benefits. As we explained,

            The undesigned and unexpected event here was the
            combination of unusual circumstances that led to
            Moran's injury: the failure of the truck unit to arrive,
            and the discovery of victims trapped inside a fully
            engulfed burning building, at a point when Moran did
            not have available to him the tools that would ordinarily
            be used to break down the door. As a result, he was
            forced to carry out his paramount duty to rescue fire
            victims, by manually kicking in the door. Had he not


                                                                           A-1413-20
                                       8
            responded immediately to break down the door, the
            victims would have died.

                  ....

            While this was not a classic "accident" in the sense that
            the house did not collapse on Moran, nor did he trip
            while carrying a fire hose, it was clearly an unexpected
            and undesigned traumatic event that resulted in Moran's
            suffering a disabling injury while performing his job.

                  ....

            Nor was this a situation in which Moran should have
            expected to find himself.

            [Id. at 354-55 (footnote omitted).]

      We do not view the circumstances in which Matthews was injured to be

the legal equivalent of those before us in Moran. While we in no way intend to

diminish Matthews' life-saving acts, the emergent movement of a critically ill

person is the sort of challenge that a police officer routinely faces. Matthews

was not alone when the patient was moved, he was not without specialized

equipment ordinarily used to move an unconscious patient, the movement of ill

persons was not outside of Matthews's typical responsibilities, and the use of

physical strength was not an unusual method of accomplishing the objective of

moving a person in need of emergency medical treatment.

      Affirmed.


                                                                         A-1413-20
                                       9